t c no united_states tax_court craig s walquist and maria l walquist petitioners v commissioner of internal revenue respondent docket no filed date r through his automated correspondence exam system determined for ps’ tax_year a deficiency in tax and a penalty for an underpayment attributable to a substantial_understatement_of_income_tax r’s computer_program generated a 30-day_letter inviting ps to reply and submit relevant information when ps declined to respond the program generated and issued to them a notice of defic- iency in the form of a letter this letter again invited ps to contact r but they did not do so ps timely petitioned this court advancing numerous frivolous arguments ps refused to participate in the pretrial process and failed to appear for trial they persisted in advancing frivolous arguments despite our warnings that they risked dismissal and additional penalties if they continued down that path r moved to dismiss the case for lack of proper prosecution by ps held penalties determined under sec_6662 and b by an irs computer_program without human review are auto- matically calculated through electronic means within the meaning of sec_6751 and thus are exempt from the written supervisory approval requirement of sec_6751 held further r has met his burden of production with respect to establishing ps’ unreported income and with respect to the sec_6662 penalty as required by sec_7491 held further r’s motion to dismiss for lack of prosecution will be granted and the deficiency and penalty determined by the irs as reduced by the concession in r’s answer are sustained held further ps shall pay to the united_states a penalty of dollar_figure pursuant to sec_6673 because they have repeat- edly advanced frivolous positions during this case craig s walquist and maria l walquist pro sese ryan z sarazin and bartholomew cirenza for respondent opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure currently before the court is respondent’s motion to dismiss for lack of proper prosecution by petitioners we will grant the motion we will also impose on petitioners a penalty of dollar_figure for repeatedly taking frivolous positions during this proceeding see sec_6673 background on date the irs sent petitioners by certified mail a timely no- tice of deficiency determining a deficiency in tax and an accuracy-related_penalty as set forth above petitioners filed a petition purporting to challenge the notice_of_deficiency though residing in minnesota when filing their petition they re- quested washington d c as their place of trial petitioners filed a federal_income_tax return for they failed to report dollar_figure of unemployment_compensation received from the state of minnesota they reported wages and other gross_income totaling dollar_figure against this sum they claimed a purported offset or deduction of dollar_figure which they labeled a remand for lawful money reduction after the standard_deduction they reported negative taxable_income of dollar_figure alerted to petitioners’ underreporting by computer document matching the irs processed the examination of their return through its automated correspond- ence exam ace system employing its correspondence examination automated 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round most monetary amounts to the nearest dollar support ceas software program this software is designed to process cases with minimal to no tax examiner involvement until a taxpayer reply is received internal_revenue_manual irm pt date on date the ceas program generated and issued to petitioners a letter general 30-day_letter in cases such as this--where the understate- ment of income_tax calculated by the program exceeds the greater of dollar_figure or of the tax required to be shown on the return--the program systematically includes in the letter a substantial_understatement_penalty see sec_6662 d a the program accordingly calculated a penalty of dollar_figure or of the proposed deficiency of dollar_figure see sec_6662 the 30-day_letter informed petitioners of the deficiency and penalty that the irs proposed if they disagreed with the proposed changes they were instructed to respond by letter telephone or fax and submit any supporting information they wished the irs to consider if they had responded to this letter a tax examiner would have considered their response and made any appropriate adjustments petitioners declined to reply to the 30-day_letter 2the ceas software program records status codes to denote the status of a taxpayer’s case during the automated examination process if petitioners had re- sponded to the 30-day_letter or to any other irs communication before issuance of a notice_of_deficiency a status code of or would appear between the continued on date after petitioners had failed to reply to the 30-day_letter the ceas program generated and issued to them by certified mail a notice of de- ficiency in the form of a letter this notice_of_deficiency determined tax ad- justments and a substantial_understatement_penalty as previously set forth in the 30-day_letter the notice invited petitioners to send information we requested or direct questions by telephone to the irs contact person whose phone number appeared on the letter petitioners again declined to communicate with the irs the penalty determined in the notice_of_deficiency was not reviewed before is- suance of that notice by any human irs examiner on date petitioners submitted to this court a purported peti- tion that consisted of a copy of the notice_of_deficiency on each page of which they had written refusal for cause petitioners appended various docu- ments containing assertions commonly advanced by tax protesters including as- sertions that u s currency is not lawful money and that they have no obliga- tions or liability to even file a return because they intend to only handle legal money petitioners also advanced the more novel but equally frivolous argu- continued status code for the 30-day_letter and the status code for the notice_of_deficiency see irm pt date none of those status codes appears on petitioners’ case summary in the ceas program ment that this court should garnish the wages of the secretary_of_the_treasury for an amount equal to petitioners’ outstanding tax_liability at the court’s direction petitioners filed an amended petition on date the amended petition asserted that petitioner husband has no tax_liability for tax_year but adduced no facts to support that position instead petition- ers reiterated their demand that the court garnish the wages of the secretary_of_the_treasury on date respondent filed an answer to petitioners’ amended peti- tion respondent alleged that the amounts remaining in dispute for were a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure he noted that petitioner craig walquist who sometimes refers to himself as craig steven had filed a complaint in the u s district_court for the district of minnesota making assertions resembling those appearing in the petition steven v mnuchin no mc-61 d minn filed date upon reviewing that complaint a magis- 3these amounts are lower than those set forth in the notice_of_deficiency see supra pp respondent explained that the ceas program had determined the deficiency and penalty by calculating the tax due on petitioners’ income as shown by third-party reports without accounting for the income actually reported on their return because petitioners’ offsetting remand for lawful money re- duction was less than their reported income they in fact reported dollar_figure of gross_income our decision in this case will reflect the reduced deficiency and penalty as alleged in respondent’s answer trate judge promptly determined that e very aspect of petitioners’ position was frivolous report and recommendation pincite steven v mnuchin no 17-mc-61 d minn date the district_court dismissed the complaint as frivolous on date respondent advised this court that he was sending a letter to petitioners warning them that their arguments were frivolous and that they could be subject_to a penalty under sec_6673 on date petitioners mailed to the court a purported stipulation of facts which did not remotely resemble a stipulation of facts in that document they refuse d for cause respondent’s request that they attend a pretrial confer- ence to prepare this case for trial see rules a 61_tc_691 petitioners refused to attend a conference with respondent’s counsel on the basis of frivolous assertions that a meeting would constitute an ex_parte proceeding the judges of this court had not taken proper oaths of office and had no capacity to utter anything the clerk and chief_judge of this court are racketeering and conspiring to avoid entry of facts and evidence into the record and the us tax_court clerk is bound to execute garnishment against steven terner mnuchin on date we issued an order directing petitioners to comply with this court’s rules or risk dismissal of their case we advised them that our rules require that they confer with respondent’s counsel to prepare this case for trial and that they stipulate to the fullest extent possible facts and documents as to which there should be no reasonable dispute see rule a we warned them that if they continued to advance frivolous arguments as a basis for refusing to comply with our rules we were authorized to hold them in default and dismiss their case see rule a and b we directed that they immediately contact respondent’s counsel for purposes of scheduling a pre-trial conference our order advised petitioners as respondent had already done that sec_6673 authorizes the court to impose a penalty of up to dollar_figure if it appears that a taxpayer has instituted proceedings primarily for delay or has taken a posi- tion that is frivolous or groundless we noted that their previous submissions to the court had included frivolous arguments and warned them that they risk a sig- nificant penalty if they continue on this path petitioners ignored our order and did not contact respondent’s counsel to schedule a pretrial conference on date respondent filed a motion to dismiss this case for lack of proper prosecution by petitioners counsel for re- spondent represented that he had received no communication from petitioners dur- ing the ten weeks since the court issued its date order he represented that he had sent petitioners two letters seeking to arrange a conference and that petitioners had ignored those letters as well as his followup telephone calls on date we ordered petitioners to show cause in writing by date why this case should not be dismissed for lack of proper prose- cution we warned them again that they risked dismissal if they did not respond appropriately to our order by way of response petitioners submitted on date a docu- ment captioned true bill of indictment--testimony inherent in this document they again demanded garnishment of the wages of the secretary_of_the_treasury stating incoherently that demand is made for redemption of central banking cur- rency in lawful money in all transactions pursuant to the federal reserve act they asserted that this court lacks authority to decide this case alleging that the ‘chief justice’ of the us supreme court is only pretending to be a judi- cial officer and there is no competence to be found in the us tax_court elaborating on the latter theme petitioners continued as follows any and all utterances by judge lauber are refused for cause timely as expressed herein with the first pages of this court’s orders marked refusal for cause conspicuously across their face mr lauber is no judicial_officer and the us tax_court is not a court of record and therefore not a court of competent jurisdiction petitioner husband is excused from tax_liability through law about his redemption and the redemption of lawful money all agents and principal steven terner mnuchin as us governor of the international monetary fund are notified therefore the us tax_court is notified there will be no trial thank you for your testimony everybody the case was called from the calendar for the trial session of the court in washington d c on date there was no appearance by or on behalf of petitioners counsel for respondent appeared and urged that his motion to dis- miss for lack of proper prosecution be granted discussion i burdens of production and proof the commissioner’s determination of tax_liability is generally presumed correct rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitle- ment to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs it goes without saying that petitioners have not carried their burden of proving entitlement to a deduction of dollar_figure for re- mand for lawful money reduction in his motion to dismiss for lack of prosecution respondent acknowledges that he bears a burden of production with respect to petitioners’ unreported income and with respect to their liability for the substantial_understatement_penalty respondent urges that he has discharged both of these burdens and we agree a unreported income in unreported income cases the commissioner must establish a minimal evidentiary showing connecting the taxpayer with the alleged income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 or demonstrate that the taxpayer actually received un- reported income see 680_f2d_1268 9th cir once the commissioner makes the required threshold showing the burden shifts to the taxpayer to prove by a preponderance_of_the_evidence that the com- missioner’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 see also 58_f3d_1342 8th cir aff’g tcmemo_1993_398 on their return petitioners reported wages and other gross_income totaling dollar_figure the only income they received but failed to report consisted of unemployment_compensation of dollar_figure from the state of minnesota respondent has supplied a copy of petitioners’ wage and income transcript which shows that unemployment_compensation of dollar_figure was paid_by the state of minnesota and reported to the irs on form 1099-g certain government payments as respon- dent notes in his motion petitioners have not disputed the accuracy of this infor- mation return and it goes without saying that they have not fully cooperated with the secretary during the irs examination cf sec_6201 providing that the irs in certain circumstances shall have the burden of producing reasonable and probative information in addition to such information_return respondent has thus met his burden of production with respect to unreported income b substantial_understatement_penalty sec_7491 generally provides that the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty this burden requires the commissioner to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see 116_tc_438 once he meets his burden of production the burden_of_proof is on the taxpayer to come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite the commissioner’s burden of production under sec_7491 includes establishing compliance with sec_6751 which requires that penalties be personally approved in writing by the immediate supervisor of the individual making such determination see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner graev iii t c __ date supplementing and over- ruling in part graev v commissioner graev ii 147_tc_460 the statute creates two explicit exceptions to this supervisory approval re- quirement supervisory approval is not required for any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 and supervisory approval is not required for any other penalty automatically calculated through electronic means sec_6751 whether an accuracy-related_penalty determined by an irs computer_program is a penalty automatically calculated through electronic means does not appear to have been decided in any published opinion of this court we begin our inquiry as we must by considering the plain and ordinary meaning of the text congress enacted klein v commissioner t c __ __ 4in two memorandum opinions that preceded this court’s opinion in graev iii we held that certain other penalties were automatically calculated through electronic means see grace found v commissioner tcmemo_2014_229 108_tcm_513 holding that supervisory approval was not required for a sec_6652 delinquency penalty for failure by a tax-exempt_organization to file an annual return lindberg v commissioner tcmemo_2010_67 99_tcm_1273 holding that supervisory approval was not required for a sec_6702 penalty for filing a frivolous tax_return we did not decide this question in graev ii where the irs did not contend that the sec_6751 exception applied see t c pincite n slip op pincite date citing 555_us_113 and 844_f3d_832 9th cir in ascertaining the plain meaning of the statute the court must look to the particular statutory language at issue as well as the language and design of the statute as a whole 486_us_281 see also 143_tc_157 we interpret statutes ‘in their context and with a view to their place in the overall statutory scheme ’ quoting fda v brown williamson tobacco corp 529_us_120 aff’d 669_fedappx_489 for individual taxpayers the substantial_understatement_penalty applies if the understatement of income_tax for a particular year exceeds the greater of-- i percent of the tax required to be shown on the return or ii dollar_figure sec_6662 the penalty as relevant here is calculated at a flat rate of of the underpayment_of_tax required to be shown on the return see sec_6662 this penalty is thus calculated mathematically both in terms of whe- ther it applies and the rate at which it is imposed the irs processed the examination of petitioners’ return through its ace system employing its ceas software program this software program as- certained through third-party document matching that petitioners had total income of dollar_figure the program computed a tax_liability of dollar_figure and calculated a penalty equal to of that sum dollar_figure dollar_figure when petitioners failed to respond to the computer-generated 30-day_letter the ceas program automatically generated a notice_of_deficiency setting forth a deficiency and pen- alty in these amounts because the penalty was determined mathematically by a computer_software program without the involvement of a human irs examiner we conclude that the penalty was automatically calculated through electronic means sec_6751 as the plain text of the statutory exception requires this conclusion is consistent with the irs’ interpretation of its obligations under sec_6751 as set forth in the irm the irm explains that the agency’s general practice is to require written approval of all penalties by the immediate supervisor of the examiner proposing the penalty while noting that penalties automatically calculated through electronic means are excluded from this require- ment see irm pt date in the irm was amended to 5the difference between dollar_figure and dollar_figure the total income reported on petitioners’ return is dollar_figure the discrepancy between that sum and the dollar_figure of unreported unemployment_compensation is explained by petitioners’ use of an erroneous convention for rounding monetary amounts while the irm does not have the force of law the manual provisions do constitute persuasive authority as to the irs’s interpretation of the statute gins- berg v commissioner 127_tc_75 state explicitly that substantial_understatement penalties determined by the ceas software program are exempt from the supervisory approval requirement correspondence examination cases in which the substantial under- statement penalty is systemically asserted will fall within the excep- tion for penalties automatically calculated through electronic means if the taxpayer does not submit any response to the 30-day_letter pro- posing the penalty however if the taxpayer submits a response written or otherwise that challenges the penalty or the amount of tax to which the penalty is attributable then the immediate supervisor of the service employee considering the response must input the ceas non-action note specifically approving the penalty prior to the issu- ance of any snod statutory_notice_of_deficiency that includes the penalty irm pt date the irm sets out a similar position regarding other computer-determined penalties such as those calculated through the automated underreporter program 7the irm provision in effect during like that in effect during indicated that a manager would indicate penalty approval for penalties including a substantial_understatement_penalty by leaving a ceas non-action note specifi- cally stating which penalty is approved compare irm pt date with irm pt date the version clarified that the circumstances in which a ceas non-action note would be applied was when the taxpayer submits a response to the 30-day_letter that challenges the penalty or the amount of tax to which the penalty is attributable irm pt 8see irm pt date stating that supervisory ap- proval is not required if the penalty is calculated by computer without an employ- ee independently determining the appropriateness of the penalty see also id pt date reasoning similarly regarding penalties calculated under continued the context in which the statutory exception appears supports our conclu- sion that supervisory approval in these circumstances is not required the excep- tion for penalties automatically calculated through electronic means appears in parallel with the exception for any addition_to_tax under sec_6651 sec_6654 or sec_6655 compare sec_6751 with sec_6751 sec_6651 pro- vides that there shall be added to the tax additions to tax for failure_to_file and failure to pay subject_to a reasonable_cause defense see 100_tc_407 holding that the addition_to_tax is mandatory unless reasonable_cause is shown aff’d in part and rev’d on other grounds 51_f3d_597 5th cir additions to tax under sec_6651 are mathematical in nature can be computed through a simple formula and are gener- ally calculated automatically by computer see irm pt date failure_to_file date failure to pay sec_6654 and sec_6655 similarly provide that there shall be added to the tax additions to tax for failure to pay estimated_tax these additions are manda- tory unless the taxpayer qualifies for an explicit statutory exception see gross- handler v commissioner 75_tc_1 ward v commissioner t c memo continued sec_6721 id pt date reasoning similarly regarding penalties calculated under sec_6721 aff’d sub nom i o pub’g co v commiss131_f3d_1314 9th cir additions to tax under sec_6654 and sec_6655 like those under sec_6651 are mathematical in nature can be computed through a simple formula and are generally calculated automatically by computer see irm pt date substantial_understatement penalties when computer-determined by the ceas program resemble additions to tax under sec_6651 sec_6654 and sec_6655 the penalty is determined mathematically according to a formula derived from the statutory text see sec_6662 b d a and the penalty is mandatory subject_to statutory exceptions including reasonable_cause see bennet v commissioner tcmemo_2010_114 see also palm canyon x invs llc v commissioner no wl at d c cir date sec_6662 of the internal_revenue_code imposes a mandatory penalty aff’g tcmemo_2009_288 computer-determined penalties likewise resemble additions to tax in that they typically do not raise the concern that prompted congress to enact the supervisory-approval requirement congress’ goal in enacting sec_6751 was to ensure that penalties are only imposed where appropriate and not as a bargaining chip see s rept no pincite 1998_3_cb_537 the statute was meant to prevent irs agents from threatening unjustified penal- ties to encourage taxpayers to settle chai f 3d pincite citing legislative_history where as here a penalty is determined by a computer_software program and never reviewed by a human being it could hardly be considered a bargaining chip rather like an addition_to_tax under sec_6651 sec_6654 or sec_6655 it is added to the tax automatically according to a predetermined mathematical formula if the penalty imposed here were not considered a penalty automatically calculated through electronic means it is difficult to conceive what type of pen- alty would qualify for the statutory exception that congress placed in sec_6751 it is ‘a cardinal principle of statutory construction’ that ‘a statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant ’ 534_us_19 quoting 533_us_167 we must reject any construction of the statute that would render the sec_6751 exception insignificant if not wholly superfluous ibid quoting duncan u s pincite conversely if we were to construe the penalty here as requiring supervisory approval it is hard to imagine how the irs would demonstrate satisfaction of this requirement sec_6751 requires that the initial determination of a penalty assessment be personally approved in writing by the immediate supervisor of the individual making such determination the penalty at issue was calculated and instantiated in letter form by a computer_software program because the computer did this without human intervention no individual making such de- termination appears to exist and if the computer itself were regarded as the individual making such determination --that would be difficult to square with the statute’s plain text--we would have to determine who the immediate supervisor of the computer or the software program is as lear said prophetically on the heath t hat way madness lies for these reasons we conclude that the substantial_understatement_penalty at issue here having been determined by an irs computer_program without human input or review was a penalty automatically calculated through electronic means within the meaning of sec_6751dollar_figure because the penalty as 9william shakespeare king lear act sc 10our conclusion to this effect is consistent with unpublished orders previ- ously issued by this court see washington v commissioner t c dkt no 27141-16s date concluding that supervisory approval was not re- quired for a computer-calculated substantial_understatement_penalty when the taxpayer did not respond to the initial irs notice mcgee v commissioner t c dkt no 13535-16sl date same see also priem v commissioner continued such was excepted from the written supervisory approval requirement of sec_6751 respondent has no burden of production on this count the notice_of_deficiency determined an understatement of income_tax of dollar_figure which respondent agrees must be reduced to dollar_figure see supra note this amount comfortably exceeds dollar_figure and of the total_tax required to be shown on petitioners’ return respondent has thus carried his burden of production for the penalty by demonstrating a substantial_understatement_of_income_tax see sec_7491 ii motion to dismiss rule b provides for failure of a petitioner properly to prosecute or to comply with these rules or with any order of the court the court may dismiss a case at any time and enter a decision against the petitioner we have construed rule liberally to permit entry of a judgment of default or dismissal consistently with our sound discretion and the interests of justice see 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we have entered judgments of default or dismissal continued t c dkt no date granting motion to dismiss for lack of prosecution in these circumstances chatfield v commissioner t c dkt no date same where a taxpayer among other things unreasonably refused to stipulate facts or the authenticity of documents 742_f2d_1141 8th cir failed to comply with court-ordered discovery 79_tc_132 aff’d per curiam 703_f2d_1063 8th cir and or failed to appear for trial 72_tc_126 see also bond v commissioner tcmemo_2012_313 carlo v commissioner t c memo bixler v commissioner tcmemo_1996_329 petitioners failed to comply with this court’s rules by repeatedly refusing to confer with respondent’s counsel to prepare this case for trial they failed to comply with our date order directing them to immediately contact re- spondent’s counsel for purposes of scheduling a pre-trial conference they failed to file a meaningful response to our date order that they show cause why this case should not be dismissed and they failed to appear for trial notwithstanding their receipt of two separate notices informing them of the trial date we warned petitioners that they risked dismissal if they did not comply with our rules but they persisted in their intransigence we will accordingly grant respondent’s motion and dismiss this case for lack of proper prosecution by peti- tioners iii sec_6673 penalties sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained proceedings primarily for de- lay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir williams v commissioner t c __ __ slip op pincite date 139_tc_270 salzer v commissioner tcmemo_2014_188 petitioners have advanced numerous frivolous positions in this case both in their petition and in their subsequent filings they have persisted in advancing these arguments despite warnings both from respondent and from the court that they risked a substantial penalty if they did not desist they did not desist we will accordingly order them to pay to the united_states a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered for respondent
